                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

CANDY LEE GRAY,                                            )
                                                           )
                           Plaintiff,                      )
                                                           )
v.                                                         )    Case No. 4:20-CV-00575-MDH
                                                           )
KILOLO KIJAKAZI,1                                          )
Acting Commissioner of Social Security,                    )
                                                           )
                           Defendant.                      )

                                                      ORDER

         Before the Court is Plaintiff Candy Lee Gray’s appeal of Defendant Social Security

Administration Commissioner’s (“Commissioner”) denial of her application for disability

insurance benefits under the Social Security Act (the “Act”). Plaintiff exhausted her administrative

remedies, and the matter is now ripe for judicial review. After careful review of the record, the

Court affirms the decision of the Administrative Law Judge (“ALJ”).

                                                BACKGROUND

          On April 10, 2018, plaintiff Candy Lee Gray (Plaintiff) filed for disability insurance

benefits under Title II of the Social Security Act (Act) (Tr. 288, 359-60). She alleged disability

beginning in November 2016, at age 36, due to “spine” issues, Ehlers-Danlos Syndrome,

nonclassic congenital adrenal hyperplasia, chronic fatigue, fibromyalgia, postural orthostatic

tachycardia syndrome, “autoimmune disease,” methylenetetrahydrofolate, hemochromatosis, and

polycystic ovary syndrome (Tr. 409, 425). Plaintiff’s claim was denied at the state agency level,

and on August 8, 2019, following a hearing, an ALJ found Plaintiff not disabled (Tr. 197-216,


1
 Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to Fed. R. Civ. P.
25(d)(1), Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit. By reason of the last sentence
of 42 U.S.C. § 405(g), no further action need be taken.

                                                           1

          Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 1 of 16
245-88, 292-96). On May 29, 2020, the Appeals Council denied Plaintiff’s request for review (Tr.

1-7), making the ALJ’s decision the final decision of defendant Commissioner of Social Security,

subject to judicial review.

                                             STANDARD

          Judicial review of the Commissioner’s decision is a limited inquiry into whether substantial

evidence supports the findings of the Commissioner and whether the correct legal standards were

applied. See 42 U.S.C. §§ 405(g), 1383(c)(1)(B)(ii)(3). Substantial evidence is less than a

preponderance of the evidence and requires enough evidence to allow a reasonable person to find

adequate support for the Commissioner’s conclusion. Richardson v. Perales, 402 U.S. 389, 401

(1971); Freeman v. Apfel, 208 F.3d 687, 690 (8th Cir. 2000). This standard requires a court to

consider both the evidence that supports the Commissioner’s decision and the evidence that

detracts from it. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008). That the reviewing court would

come to a different conclusion is not a sufficient basis for reversal. Wiese v. Astrue, 552 F.3d 728,

730 (8th Cir. 2009). Rather, “[i]f, after review, we find it possible to draw two inconsistent

positions from the evidence and one of those positions represents the Commissioner’s findings,

we must affirm the denial of benefits.” Id. (quoting Mapes v. Chater, 82 F.3d 259, 262 (8th Cir.

1996)).

          Courts “defer heavily to the findings and conclusions of the Social Security

Administration” and will disturb the Commissioner’s decision only if it falls outside the “zone of

choice.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010); Casey v. Astrue, 503 F.3d 687, 691

(8th Cir. 2007). Incorrect application of a legal standard is grounds reversal, Ford v. Heckler, 754

F.2d 792 (8th Cir. 1985), but the Court defers to the ALJ’s determinations of the credibility of

witness testimony, as long as the ALJ’s determinations are supported by good reasons and



                                                   2

           Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 2 of 16
substantial evidence. Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006). Finally, while a

deficiency in opinion writing is not enough to merit reversal where it has no practical effect on the

outcome, incomplete analyses, inaccuracies, and unresolved conflicts of evidence may be a basis

for remand. Reeder v. Apfel, 213 F.3d 984, 988 (8th Cir. 2000).

                                           DISCUSSION

       The specific issues in this case are whether: (1) the ALJ properly evaluated Plaintiff’s

mental functioning, (2) the ALJ properly evaluated Plaintiff’s residual functional capacity, (3) the

ALJ properly found that Plaintiff could still perform her past relevant work as well as other work

existing in significant numbers in the national economy, and (4) additional evidence attached to

Plaintiff’s Complaint supports remand for further consideration.

   A. Substantial evidence supports the ALJ’s evaluation of Plaintiff’s mental functioning.

       The ALJ found that Plaintiff did not suffer from any severe mental health or cognitive

impairments. (Tr. 202). The ALJ also concluded that Plaintiff had no limitation in understanding,

remembering, or applying information; no limitation in interacting with others; no limitation in

concentration, persistence, or maintaining pace; and no limitation in adapting or managing herself.

(Tr. 203). Plaintiff argues that the ALJ’s characterization of Plaintiff’s mental health and cognitive

impairments was mistaken.

       Contrary to Plaintiff’s contention, see Pl.’s Br. at 4-9, the ALJ properly evaluated her

mental health complaints. At step two of the sequential evaluation process, the ALJ must determine

whether the claimant has a medically determinable impairment or combination of impairments that

is “severe,” meaning an impairment that significantly limits an individual’s ability to perform basic

work activities. 20 C.F.R. §§ 404.1520(a)(4)(ii). If the claimant has any severe impairment, the

ALJ proceeds to the next step of the sequential evaluation. Id. In this case, the ALJ found that



                                                  3

         Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 3 of 16
Plaintiff had the severe impairments of obesity, degenerative disc disease of the lumbar spine, and

fibromyalgia (Tr. 202-04). The ALJ thus found in favor of Plaintiff at step two and moved on to

the next step in his analysis (Tr. 204-05).

       Regarding Plaintiff’s mental impairments, the ALJ acknowledged that the record reflected

diagnoses of ADHD and obsessive-compulsive disorder (OCD) (Tr. 202). The ALJ found,

however, that Plaintiff’s mental impairments resulted in no limitations in the four broad areas used

to rate the degree of mental functional limitations in the areas of: understanding, remembering, or

applying information; interacting with others; concentrating, persisting, or maintaining pace; or

adapting and managing oneself (Tr. 203). See 20 C.F.R. § 404.1520a. If a claimant’s functional

limitations in these four areas are none or mild, an ALJ will generally conclude, as here, that the

claimant’s mental impairments are not severe. Id.

       In finding that the record did not support functional limitations from mental impairments,

the ALJ found no record of specialized mental health treatment (Tr. 203). A pattern of conservative

treatment may erode the reliability of debilitating complaints. See Milam v. Colvin, 794 F.3d 978,

985 (8th Cir. 2015) (citing Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998)). The ALJ found that,

although Plaintiff was prescribed Adderall, it appeared to be prescribed for a physical impairment

(Tr. 203, 1427 (noting chronic fatigue syndrome on “chronic adderall therapy”)). The ALJ also

found that psychiatric status throughout the record were unremarkable (Tr. 203; see also Tr. 558,

600, 604, 622, 678, 683, 829, 1344, 1378, 1402, 1424).

       Significantly, the ALJ also found that Plaintiff attributed her alleged limitations to physical

rather than mental symptoms (Tr. 203, 457-75). In particular, the ALJ found that, in her function

report dated May 17, 2018, Plaintiff did not identify mental health-related limitations with personal

care, meal preparation, house and yard work, getting around, shopping, social activities, paying



                                                 4

         Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 4 of 16
attention, following instructions, handling stress, or handlings routine changes (Tr. 203, 457-58,

461-65). In fact, in her May 2018 disability report, Plaintiff stated that “no” she had not seen a

doctor or other health care professional “[f]or any mental condition(s)” (Tr. 413 [emphasis

omitted]).

       Plaintiff counters by contending that she did allege limitations with certain mental tasks

such as understanding instructions and remembering things. See Pl.’s Br. at 7-8. Plaintiff’s

contention does not undermine the ALJ’s findings, however. For one thing, Plaintiff exaggerates

her functional reports. For example, instead of alleging that she could “understand only simple

instructions,” see Pl.’s Br. at 7, Plaintiff left a box unchecked in the function report that would

indicate any difficulty with following instructions (Tr. 464). She actually reported that she could

follow written instructions and simple oral instructions, and that she could follow even complex

oral instructions (of more than two steps) if she wrote them down (Tr. 464). Nor did Plaintiff report

that she had “a hard time paying bills,” as she now contends. See Pl.’s Br. at 7. Rather, she reported

that she could pay bills, count change, handle a savings account, and use a checkbook/money

orders (Tr. 462). She said she used her phone to pay bills automatically and coordinated finances

with her fiancé, but she did not indicate this was anything other than sound household budgeting

(Tr. 462). Moreover, and as the ALJ found, Plaintiff related even these alleged limitations not to

any mental impairment, but to the effects of her various physical impairments (Tr. 457-75). In fact,

Plaintiff submitted with her function report a lengthy narrative statement, in which she explained

the basis for her alleged limitations as arising from a number of physical impairments (Tr. 459-60,

467-72). And at her administrative hearing, Plaintiff did not testify to any debilitating mental

symptoms (Tr. 203, 250-68).




                                                  5

         Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 5 of 16
       To the extent that Plaintiff alleged some mental effects from pain and physical impairments

such as fibromyalgia, the ALJ fully considered Plaintiff’s pain and physical impairments in

determining her residual functional capacity (RFC) (Tr. 205-08). So long as an ALJ considers all

of Plaintiff’s severe and non-severe impairments in determining RFC, a failure to find an additional

impairment severe is not cause for remand at step two. See Linze v. Colvin, No. 4:12CV1113 CDP,

2013 WL 5442766, at *5 (E.D. Mo. Sept. 30, 2013) (recognizing that, since “no further action is

required” at step two once an ALJ assesses any severe impairment, a plaintiff’s “real argument”

concerned the RFC) (citing Oldham v. Astrue, 509 F.3d 1254, 1256-57 (10th Cir. 2007)); Moore

v. Colvin, No. 1:12CV26 TIA, 2013 WL 5432849, at *11 (E.D. Mo. Sept. 27, 2013) (finding any

failure to assess additional severe impairments was harmless where the ALJ considered all

impairments, severe and not severe, in determining RFC (citations omitted)).

       Although Plaintiff recites evidence in the record that she believes supports additional

mental limitations in the RFC, see Pl.’s Br. at 6, her mere disagreement with the ALJ’s findings

does not warrant remand. See Cline v. Colvin, 771 F.3d 1098, 1102 (8th Cir. 2014) (“As long as

substantial evidence in the record supports the Commissioner’s decision, we may not reverse it

because substantial evidence exists in the record that would have supported a contrary outcome,

or because we would have decided the case differently.” (citation omitted)). As the Eighth Circuit

has stated, if the evidence supports two inconsistent positions and one of those positions represents

the Commissioner’s findings, courts will affirm the Commissioner’s decision. Wright v. Colvin,

789 F.3d 847, 852 (8th Cir. 2015).

       Finally, Plaintiff suggests that, because P. Brent Koprivica, M.D., during a physical

evaluation related to Plaintiff’s workers’ compensation claim, suggested that he would defer to a

mental health expert on whether Plaintiff had a potential psychological impairment, the ALJ was



                                                 6

         Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 6 of 16
required to order a mental health consultative examination (Tr. 1474, 1484, 1486-87). See Pl.’s Br.

at 8-9. The ALJ had no such duty, however. The Commissioner’s regulations allow an ALJ to

determine how best to resolve inconsistencies in the record—and explain that an ALJ may order

an additional examination but is not required to do so. 20 C.F.R. § 404.1520b. Where the record

is sufficient but inconsistent, an ALJ may reach a determination if he can do so based on the

evidence at hand. Id. As discussed above, the ALJ evaluated the record concerning mental

impairments and reasonably determined that he could reach a decision based on the evidence in

the record. Plaintiff’s disagreement notwithstanding, the ALJ’s determination was supported by

substantial evidence. Therefore, the ALJ did not err in his evaluation of Plaintiff’s mental health

complaints.

   B. Substantial evidence supports the ALJ’s evaluation of Plaintiff’s physical residual
      functional capacity.

       Plaintiff argues that the ALJ devised an erroneous physical RFC. Specifically, Plaintiff

asserts that the ALJ did not assess limitations related to Plaintiff’s tachycardia, hand tremors, and

degenerative disc disease of the thoracic spine with kyphosis; and that the ALJ failed to explain

how obesity limited Plaintiff’s ability to function. Plaintiff alleged that she could not work,

beginning at age 36, due to “spine” issues, Ehlers-Danlos Syndrome, nonclassic congenital adrenal

hyperplasia, chronic fatigue, fibromyalgia, postural orthostatic tachycardia syndrome,

“autoimmune disease,” methylenetetrahydrofolate, hemochromatosis, and polycystic ovary

syndrome (Tr. 409, 425). The ALJ examined the evidence, found Plaintiff’s debilitating

complaints inconsistent with the record as a whole, and assessed an RFC for a reduced range of

sedentary exertional work (Tr. 205-08). See 20 C.F.R. § 404.1529; Social Security Ruling (SSR)

16-3p; Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). Although an RFC assessment must

be supported by some medical evidence regarding a claimant’s ability to work, it need not rely on


                                                 7

         Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 7 of 16
medical evidence exclusively and is ultimately “an administrative determination reserved to the

Commissioner.” See Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007) (citing 20 C.F.R. §

416.927(e)(2), 416.946; Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001)).

       The ALJ properly considered the opinion evidence along with the record as a whole in

evaluating Plaintiff’s subjective complaints and formulating the RFC (Tr. 205-08). Because

Plaintiff filed her claim after March 27, 2017, the old regulations on medical opinions, 20 C.F.R.

§ 404.1527, no longer apply. In their place, the agency adopted new regulations, 20 C.F.R. §

404.1520c, for claims filed on or after March 27, 2017. Among the many changes introduced,

section 404.1520c eliminated the treating source rule for claims filed after March 27, 2017. See,

e.g. Jusic v. Saul, No. 4:19-CV-003306-SEP, 2021 WL 1176212, at *10 (E.D. Mo. Mar. 29, 2021)

(“For claims filed after March 27, 2017, the rule that a treating source opinion is entitled to

controlling weight has been eliminated.” (citation omitted)); Feldhaus v. Saul, No. 4:19-CV-2249-

SPM, 2020 WL 5594062, at *5 n.1 (E.D. Mo. Sept. 18, 2020) (same). Moreover, ALJs no longer

assign “weight” to the opinion evidence, but instead evaluate “persuasiveness” using the factors

listed in section 404.1520c.

       Here, the ALJ considered and found most persuasive the opinion of Lynne Jahnke, M.D.

(Tr. 207, 1491-99). In June 2019, in response to a medical interrogatory form sent by the ALJ, Dr.

Jahnke reviewed medical records and concluded that, in an 8-hour workday, Plaintiff could

      lift and carry up to 5 pounds frequently and 10 pounds occasionally;

      sit for 2 hours at a time up to 6 hours total;

      stand for 30 minutes at a time up to 2 hours total;

      walk for 30 minutes at a time up to 2 hours total;




                                                  8

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 8 of 16
      occasionally perform postural activities (climbing, balancing, stooping, kneeling,

       crouching, and crawling) except that she could never climb ladders or scaffolds; and

      tolerate no exposure to unprotected heights and no concentrated exposure to pulmonary

       irritants, extreme temperatures, and vibrations (Tr. 1498).

       The ALJ found Dr. Jahnke’s opinion supported by a review of the entire record, which the

ALJ found allowed her to provide a thorough longitudinal assessment of Plaintiff’s functional

capacity (Tr. 207). Supportability is one of the two most important factors for evaluating medical

opinions. 20 C.F.R. § 404.1520c(c)(1). The ALJ also found Dr. Jahnke’s opinion consistent with

the record, including the opinions of Dr. Burton and Dr. Koprivica, as well as the clinical findings

in the record (Tr. 207). The more consistent a medical opinion is with the evidence from other

medical sources, the more persuasive the opinion will be. 20 C.F.R. § 404.1520c(c)(2). For these

reasons, the ALJ crafted an RFC in line with Dr. Jahnke’s opinion (Tr. 205, 1498).

       Next, the ALJ considered and found somewhat persuasive (though less persuasive overall

than Dr. Jahnke’s opinion) the opinion of Dr. Koprivica on Plaintiff’s ability to lift, carry, and

engage in postural activities (Tr. 206, 208). In July 2018, Dr. Koprivica performed a medical

evaluation related to a Workers’ Compensation claim and stated that Plaintiff was limited to

occasionally lifting or carrying 10 pounds; occasionally bending at the waist, pushing, pulling, and

twisting; and tolerating no whole-body vibration or jarring, such as from operating heavy

equipment or attempting to drive commercially (Tr. 1487). Dr. Koprivica also indicated that

Plaintiff would need to be allowed to change positions at will between sitting, standing, and

walking (Tr. 1486).

       The ALJ found Dr. Koprivica’s opinion supported by a detailed written report and by

clinical signs and laboratory findings (Tr. 207-08, 1480-82). See 20 C.F.R. § 404.1520c(c)(1). The


                                                 9

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 9 of 16
ALJ found, however, that the opinion was not consistent with the clinical findings two months

earlier or with the consultative examiner’s findings one month later (Tr. 208, 796-99, 1423). See

20 C.F.R. § 404.1520c(c)(2). Indeed, one of Plaintiff’s doctors, Jennifer Bequette, M.D., observed

in May 2018 that, although Plaintiff had some swelling in her right ankle, she showed normal neck

range of motion, normal musculoskeletal range of motion, normal reflexes, and normal

coordination (Tr. 1423). And in August 2018, consultative examiner Clarence Dye, M.D., found

that, although Plaintiff had positive straight leg raises and tender points, she walked with a normal

gait without difficulty, showed no evidence of scoliosis or kyphosis in the spine, was able to walk

on her heels and toes, could squat to the floor and recover, had normal grip strength in both hands,

showed “10/10” fine and gross manipulative skills in both hands, displayed full (5/5) motor

strength in her arms and legs, showed normal ranges of motion in all joints, and had intact sensation

and reflexes in her arms and legs (Tr. 796-99).

       In addition to the opinion evidence, the ALJ considered a number of other factors, found

Plaintiff’s debilitating complaints inconsistent with the record as a whole, and determined that the

record supported limitations consistent with a reduced range of sedentary work (Tr. 205-08). See

Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984); 20 C.F.R. §§ 404.1529, 416.929; SSR

16-3p. An ALJ is not required to discuss each possible factor in every case. See, e.g., Myers v.

Colvin, 721 F.3d 521, 527 (8th Cir. 2013); Wildman v. Astrue, 596 F.3d 959, 968 (8th Cir. 2010).

So long as the ALJ discredits a claimant’s testimony and gives a good reason for doing so, the

courts “will normally defer to that judgment.” Whitman v. Colvin, 762 F.3d 701, 707 (8th Cir.

2014) (citing Finch, 547 F.3d at 935) (internal quotation marks omitted).

       The ALJ considered the objective medical evidence in the record (Tr. 205-08), but the ALJ

also considered inconsistencies between Plaintiff’s testimony and the medical record (Tr. 207).



                                                  10

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 10 of 16
Pursuant to the regulations at 20 C.F.R. § 404.1529, an ALJ may properly consider inconsistencies

between a claimant’s complaints, personal history, and medical record. See Bryant v. Colvin, 861

F.3d 779, 783 (8th Cir. 2017). For example, the ALJ found, Plaintiff testified that she had a cane

as well as a walker and wheelchair, yet the ALJ found no assistive device was prescribed, observed,

or used during examinations (Tr. 207, 257, 678, 683, 796, 799, 885, 888, 1480, 1495, 1499).

       After evaluating the persuasiveness of the opinion evidence and Plaintiff’s subjective

complaints, the ALJ determined that Plaintiff retained the RFC to perform a reduced range of

sedentary work (Tr. 205-08). See 20 C.F.R. § 404.1567(a). Specifically, the ALJ found that, in an

8-hour workday, Plaintiff could:

       •     occasionally balance, stoop, kneel, crouch, crawl, and climb ramps or stairs;

       •     never climb ladders, ropes, or scaffolds;

       •     tolerate no concentrated exposure to temperature extremes, vibration, or work hazards;

       •     never use foot controls; and

       •     never perform overhead reaching or overhead work

(Tr. 205).

       In her brief, Plaintiff contends that the ALJ did not adequately account in the RFC for her

tachycardia, hand tremors, and degenerative disc disease. See Pl.’s Br. at 9-13. Plaintiff’s mere

disagreement with the ALJ’s decision does not warrant remand. See Cline, 771 F.3d at 1102;

Wright, 789 F.3d at 852. Furthermore, an ALJ is not required to list and reject every possible

limitation. McCoy v. Astrue, 648 F.3d 605, 615 (8th Cir. 2011) (citation omitted). In the instant

case, the ALJ made clear which of Plaintiff’s alleged physical limitations he found supported by

the record and, by implication, he did not. See id. (ALJ’s implicit finding that claimant did not

have limitations beyond those listed in the RFC was sufficient); Depover v. Barnhart, 349 F.3d


                                                  11

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 11 of 16
563, 567 (8th Cir. 2003), 349 F.3d at 567 (because the RFC specifically listed claimant’s

limitations, the court could reasonably believe that functions omitted from the RFC were those the

ALJ found not limited).

       Next, Plaintiff contends that the ALJ did not sufficiently discuss her obesity under SSR 02-

1p. See Pl.’s Br. at 13-14. This contention is without merit. For one thing, SSR 02-1p does not

apply to this case because it was rescinded and replaced by SSR 19-2p effective May 20, 2019,

more than two months before the date of the ALJ’s decision (Tr. 197). Furthermore, the ALJ

complied with SSR 19-2p by finding obesity a severe impairment at step two of the sequential

evaluation, discussing obesity at step three, and then, as discussed above, properly basing his RFC

analysis on a consideration of all medically determinable impairments, both severe and not severe

(Tr. 202-08). Instead of explaining how her obesity causes any limitations beyond those included

in the RFC, Plaintiff seems to suggest that the ALJ committed per se harmful error by not

mentioning “obesity” in his RFC discussion. See Pl.’s Br. at 14. SSR 19-2p, however, requires

only that the ALJ explain his RFC conclusions concerning obesity “[a]s with any other

impairment.” There is no special articulation requirement that elevates obesity over other

impairments. In fact, the SSR cautions that an ALJ is not to “make general assumptions about . . .

the functional effects of obesity,” but rather encourages a case-by-case analysis based on the

information in the case record. SSR 19-2p. (“Obesity in combination with another impairment(s)

may or may not increase the severity or functional limitations of the other impairment.”). Because

the ALJ considered all of Plaintiff’s impairments in evaluating RFC, Plaintiff has established no

error under SSR 19-2p that warrants remand for further articulation.

       Finally, Plaintiff contends that the ALJ erroneously failed to assess her RFC on a “function-

by-function” basis under SSR 96-8p. See Pl.’s Br. at 14-16. This contention is without merit for



                                                12

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 12 of 16
two reasons. First, the Eighth Circuit categorically rejected this very argument in the precedential

case of Nash v. Commissioner of the Social Security Administration, 907 F.3d 1086, 1090-91 (8th

Cir. 2018). As explained in Nash, courts review the record “to ensure that an ALJ does not

disregard evidence or ignore potential limitations,” but do not require an ALJ “to mechanically list

and reject every possible limitation.” Id. (citations omitted). Second, the ALJ in this case did assess

Plaintiff’s RFC on a function-by-function basis. By assessing an RFC for sedentary work “as

defined in 20 CFR 404.1567(a)” (Tr. 205), the ALJ made sufficiently clear that, for exertional

abilities, Plaintiff could (1) lift no more than 10 pounds at a time; (2) occasionally lift or carry

articles like docket files, ledgers, and small tools; and (3) generally walk and stand for up to about

2 hours in an 8-hour workday. 20 C.F.R. § 404.1567(a); Social Security Ruling (SSR) 83-10. See

20 C.F.R. § 404.1567(a); SSR 83-10. The ALJ even further specified Plaintiff’s RFC on a function-

by-function basis by making particularized findings for a number of non-exertional areas,

including postural actions (climbing, balancing, stooping, kneeling, crouching, crawling),

reaching, and environmental limitations (Tr. 205).

        As discussed above, the ALJ’s findings were supported by “more than a mere scintilla” of

evidence” and the ALJ did not err in devising Plaintiff’s physical RFC. See Biestek, 139 S. Ct. at

1157.

   C. Substantial evidence supports the ALJ’s determination that Plaintiff could perform
      her past work and other work existing in significant numbers in the national
      economy.

        Plaintiff argues that the ALJ erred in finding she could return to her past relevant work as

a data entry clerk and could perform three other occupations existing in significant numbers in the

national economy. See Pl.’s Br. at 16-17. At step four of the sequential evaluation, the claimant

bears the burden of proving that she cannot return to her past relevant work. See Bowen v. Yuckert,

482 U.S. 137, 146, n.5 (1987); 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant can perform any of
                                                  13

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 13 of 16
her past relevant work, either as she actually performed it or as it is generally performed in the

national economy, the ALJ must find her “not disabled.” See SSR 82-61; see also POMS DI

25005.025, available at http://policy.ssa.gov/poms.nsf/lnx/0425005025. Here, the ALJ found that

Plaintiff could return to her work as a data entry clerk as that work is generally performed in the

national economy, a finding that Plaintiff does not contest (Tr. 208).

        Plaintiff also suggests that the ALJ did not present a complete hypothetical question to the

vocational expert. See Pl.’s Br. at 16. This contention essentially reiterates Plaintiff’s objections to

the ALJ’s RFC finding. As discussed above, the ALJ’s RFC determination was supported by

substantial evidence. In turn, the ALJ included all the restrictions in the RFC in a hypothetical

question to the vocational expert (Tr. 205, 270-71). A vocational expert’s answer to a hypothetical

question that includes all the limitations the ALJ found credible provides a proper basis for an

ALJ’s decision. Gragg v. Astrue, 615 F.3d 932, 941 (8th Cir. 2010); Harvey v. Barnhart, 368 F.3d

1013, 1016 (8th Cir. 2004). Thus, Plaintiff has established no error in the ALJ’s determination, at

steps four and five of the sequential evaluation process, that she could perform her past work and

other work.

    D. Additional evidence attached to Plaintiff’s Brief does not warrant remand.

        Plaintiff argues that the Appeals Council unjustifiably failed to consider all exhibit

evidence. Specifically, Plaintiff contends that she submitted new material evidence as part of her

request for Appeals Council review, labeled individually as #1 to #34 (Exhibits A to AE). She

further argues that the Appeals Council exhibited and considered only a small part of this evidence.

(Tr. 2). “Most importantly, it did not exhibit or consider records from Dr. Arvan describing the

severe nature of Gray’s mental health impairment.” (Doc. 11, pp. 17-18).




                                                  14

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 14 of 16
       When it receives additional evidence, the Appeals Council will review an ALJ’s decision

if that evidence is “new, material, and relates to the period on or before the date of the hearing

decision, and there is a reasonable probability that the additional evidence would change the

outcome of the decision.” 20 C.F.R. § 404.970(a)(5). Here, in declining to review the ALJ’s

decision, the Appeals Council reviewed the submitted documents and found that they either did

not show a reasonable probability they would change the ALJ’s decision or were not related to the

time period at issue in this case (before the ALJ’s August 8, 2019 decision) (Tr. 2). Furthermore,

Plaintiff’s contention reflects a misunderstanding of the Court’s review when additional evidence

is submitted to the Appeals Council. The Court does not evaluate the Appeals Council’s denial of

review but rather makes its own determination of “whether the record as a whole, including the

new evidence, supports the ALJ’s determination.” McDade v. Astrue, 720 F.3d 994, 1000 (8th Cir.

2013) (citing Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000)).

       When new evidence is submitted to the court, as in this case, the court may order additional

evidence to be taken before the Commissioner, but only “upon a showing that there is new

evidence which is material and that there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding.” 42 U.S.C. § 405(g). Material evidence is non-cumulative,

relevant, and probative of the claimant’s condition for the time period for which benefits were

denied, and there must be a reasonable likelihood that the evidence would have changed the

Commissioner’s determination. Whitman v. Colvin, 762 F.3d 701, 708 (8th Cir. 2014) (citation

omitted). Although Plaintiff attached some 642 pages of additional evidence to her complaint, this

evidence cannot support remand under sentence six, as Plaintiff has not shown that it is new, it is

material, or that she had good cause for failing to submit the evidence to the ALJ.




                                                15

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 15 of 16
        Of all the evidence attached to her Complaint, Plaintiff contends only that records from

Andrea Arvan, M.D., show that she received mental health treatment during the relevant period.

See Pl.’s Br. at 18. Yet she fails to establish that Dr. Arvan’s records undermine the ALJ’s decision.

See Pl.’s Br. at 6, 18.

        Dr. Arvan’s treatment notes show that, between April 2015 and February 2017, she saw

Plaintiff for 10 primary care appointments largely related to complaints of pain and exhaustion.

Pl.’s Complaint, Exhibit L Part 1, at 1-8, 46-49, 63-65, 77-79, 97-99, 104-06, 109-11, 116-18; Pl.’s

Complaint, Exhibit L Part 2, at 79-81, 100-02, 143-45. At each appointment, Dr. Arvan made no

psychological findings on examination. See Pl.’s Complaint, Exhibit L Part 1, at 4-5, 48, 64-65,

78, 98, 105, 111, 118; Pl.’s Complaint, Exhibit L Part 2, at 80, 102, 144.

        Far from undermining the ALJ’s findings in this case, Dr. Arvan’s records are consistent

with the ALJ’s determination that Plaintiff required no more than conservative mental health

treatment and attributed her alleged mental difficulties to pain and other symptoms of her physical

impairments. For these reasons, Plaintiff has failed to show that remand is required for further

consideration of the evidence attached to her Complaint.

                                          CONCLUSION

        For the foregoing reasons, the Court finds that substantial evidence supports the ALJ’s

decision as a whole and no legal error was committed. Accordingly, the decision of the ALJ is

hereby affirmed.



IT IS SO ORDERED.

Dated: August 31, 2021                                         /s/ Douglas Harpool______
                                                              DOUGLAS HARPOOL
                                                              United States District Judge


                                                 16

        Case 4:20-cv-00575-MDH Document 20 Filed 08/31/21 Page 16 of 16
